Citation Nr: 9908756	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

(1)  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome (CTS) of the right wrist. 

(2)  Entitlement to an increased (compensable) evaluation for 
carpal tunnel syndrome (CTS) of the left wrist.

(3)  Entitlement to an increased (compensable) evaluation for 
status-post right ulnar nerve release and transposition with 
scar.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1987 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which confirmed and continued 
noncompensable evaluations assigned to the service-connected 
carpal tunnel syndrome of the right and left wrists and to 
the status-post right ulnar nerve release and transposition 
with scar.  In May 1997, the Board remanded the veteran's 
claim to the RO for additional development.  While the case 
was in remand status, in a March 1998 rating decision, the RO 
assigned a 10 percent evaluation to the service-connected 
carpal tunnel syndrome of the right wrist.  As the 10 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim for such 
disability remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.   The veteran is right handed.  

3.  The service-connected CTS of the right wrist is currently 
manifested by symptoms which more nearly approximate 
moderate, incomplete paralysis of the right wrist.  The 
findings include flexion to 50 degrees and dorsiflexion to 25 
degrees, right hand weakness on grip strength, sensory 
defects on the palmar aspect of the right hand, and positive 
pinprick on the right palmar aspect.  

4.  The service-connected CTS of the left wrist is currently 
manifested by objective evidence of flexion to 80 degrees, 
dorsiflexion to 45 degrees, sensory defects on the palmar 
aspect, positive pinprick in the fingertips, normal strength 
and no evidence of pain or fatigue with movement.  This 
translates into mild incomplete paralysis of the left wrist.  

5.  The service-connected status-post right ulnar nerve 
release and transposition with scar is manifested by 
objective evidence of sensory deficits of the right hand and 
fingertips which is indicative of some mild, incomplete 
paralysis of the ulnar nerve of the major extremity. 

6.  The veteran's scar of the right elbow is noted to be 
tender on objective examination and warrants a separate 
rating.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for the 
service-connected CTS of the right (major) wrist, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7,4.124a, Diagnostic Code 8515 (1998).

2.  The schedular criteria for an increased evaluation for 
the service-connected CTS of the left (minor) wrist to 10 
percent , have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7,4.124a, Diagnostic Code 8515 
(1998).

3.  The schedular criteria for a 10 percent evaluation for 
the service-connected status-post right (major) ulnar nerve 
release and transposition with scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.124a, Diagnostic Code 8516 (1998).  

4.  The criteria for a separate 10 percent rating for scars 
of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.20, Diagnostic 
Code 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
ratings are based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

The veteran's CTS of the right wrist has been currently rated 
as 10 percent disabling under Diagnostic Code 8615 relating 
to neuritis of the median nerve, and the veteran's CTS of the 
left wrist has been assigned a noncompensable evaluation 
pursuant to the criteria found in 38 C.F.R. 4.124a, 
Diagnostic Code 8515, relating to neurological disorders of 
the median nerve.  Under those codes, a 10 percent evaluation 
is warranted for mild, incomplete paralysis of the median 
nerve of the major or minor extremity.  A 30 percent rating 
is provided for incomplete, moderate paralysis of the median 
nerve of a major extremity and 20 percent for a moderate 
incomplete paralysis of the median nerve of the minor 
extremity.  A 40 percent for incomplete severe paralysis of 
the median nerve of the minor extremity and a 50 percent 
rating is provided for incomplete, severe paralysis of the 
median nerve of the major extremity.  

The veteran's status-post right ulnar nerve disability and 
transposition with scar has been assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 
8516 and 7805.  Pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8516, a 10 percent evaluation is warranted for mild, 
incomplete paralysis of the ulnar nerve of the major or minor 
extremity.  A 30 percent rating is provided for incomplete, 
moderate paralysis of the ulnar nerve of the major extremity, 
and for severe incomplete paralysis of the ulnar nerve of the 
minor extremity.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, scars 
are to be evaluated on the basis of any related limitation of 
function of the body part which it affects.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  In addition, a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1998).

However, where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion, 
the provisions of 38 C.F.R. 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The Court has also held, however, that "[a]lthough 
section 4.40 does not require a separate rating for pain, it 
does promulgate guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
generally 38 C.F.R. 4.71(a) (1998)."  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).  The Diagnostic Codes under which 
the evaluation for CTS of the right and left wrists and for 
the right ulnar nerve disability with scar may be increased, 
Diagnostic Codes 8515 and 8516, are not predicated on limited 
range of motion, and are not classified under the rating 
schedule with the musculoskeletal system, but as part of the 
neurological system.  38 C.F.R. 4.124a (1998).

II.  Factual Background

A June 1994 VA examination report reflects that the veteran 
had surgical scars over the flexor aspect of his wrists, 
bilaterally.  A Tinel's sign was essentially negative, 
bilaterally.  A surgical scar was noted over the right elbow 
with moderate sensitivity to touch without pain on range of 
motion.  Deep tendon reflexes were 0 to 1+, bilaterally.  
Motor examination was 1-2+, and the veteran's gait was 
essentially normal. The veteran was diagnosed as having 
residual bilateral carpal tunnel syndrome and right ulnar 
nerve surgical positioning. 

A September 1996 VA nerve conduction velocity study (NCV), 
suggested very early mild carpal tunnel entrapment syndrome, 
at least on the right side, normal comparative ulnar motor 
and sensory nerve studies and no evidence of any cubital 
tunnel syndrome contributing to the veteran's symptoms.

A January 1998 Peripheral Nerves VA examination report 
reflects that the examiner reviewed the claims file prior to 
the examination, and that the veteran's son's records were 
also mixed in with the veteran's records.  The veteran's 
history with respect to his disabilities was reported.  On 
motor examination, the veteran had a trace of right hand 
weakness on grip strength; otherwise, strength of the 
extrinsic hand muscles was 5/5 (finger flexion, extension, 
abduction and adduction).  The palmar aspect of the veteran's 
right hand was positive to pinprick, as were the fingertips 
on the left hand.  Deep tendon reflexes were 1+ throughout, 
and a Phalen's and Tinel's signs were negative, bilaterally.  
Finger nose finger test, and the veteran's gait were found to 
have been "okay."  The impression of the examiner was 
residual of right carpal tunnel syndrome by most recent 
electromyography and NCV tests with signs of sensory deficits 
on the palmar aspect of the hands, bilaterally, with the 
right greater than the left. 

A January 1998 VA General Medical examination report reflects 
that the examiner reviewed the veteran's medical records 
prior to the examination.  On examination, there was a two-
inch linear scar on the flexor surface of the right wrist, a 
three-inch linear scar on the ulnar aspect of the right elbow 
and a four and one half-inch linear scar over the dorsum of 
the right wrist.  There was also a barely perceptible once 
inch scar over the flexor surface of the left wrist.  There 
was tenderness over the medial epicondyle of the right elbow 
in the area of the scar noted above.  The veteran complained 
of pain in the right wrist with repeated rotary motions, such 
unscrewing the cap of a jar.  The veteran had flexion of the 
right wrist to 50 degrees and 80 degrees of flexion on the 
left side.  There was 25 degrees of internal rotation, 
bilaterally, and 20 degrees of external rotation, 
bilaterally.  Dorsiflexion of the right wrist was 
significantly limited to 25 degrees with normal 45 degrees 
dorsiflexion of the left wrist.  The limitation of motion of 
the right wrist was not due to pain and the veteran exhibited 
rotary movements of both wrists without pain or fatigue.  

The examiner in January 1998 further noted that movement was 
significantly limited on the right, particularly with 
dorsiflexion because the veteran had had a plate inserted in 
the right dorsal wrist as a result of a fracture to the right 
wrist in June 1997, which complicated the veteran's CTS.  To 
reiterate, the veteran had normal and equal strength of both 
wrists when he executed flexion, internal rotation, external 
rotation and dorsiflexion.  There was tenderness over the 
right elbow medial epicondyle.  The veteran had a normal 
range of motion of the right elbow, and the only complaint 
elicited with respect to the right elbow was that when 
pressure was applied to the right medial epicondyle, it 
provoked pain.  

On examination in January 1998, an X-ray of the right elbow 
was unremarkable.  An X-ray of the right wrist revealed 
status-post open reduction internal fixation of an old distal 
radius fracture, scerlosis, and probably a small, displaced 
fracture of the bone inferior to the ulna posteriorly.  There 
was some dorsal soft-tissue swelling and osteopenia and 
scattered cystic lesions of the carpals and distal radius.
In summary, the veteran was diagnosed as having: (1) 
tenderness of the medial epicondyle of the right elbow and; 
(2) loss of strength, not pain, in the right wrist after 
repeated strenuous motion which was complicated by the 
insertion of a metal plate in the dorsum of the right wrist.  
The veteran argued that he had had problems before the metal 
plate was inserted and that after its removal, in three 
months, he should be reassessed at that time.  An addendum to 
the January 1998 examination, by the same VA examiner, 
indicated that a review of an X-ray of the right wrist, 
revealed no evidence of a metal plate.

III.  Analysis
. 
A.  CTS of the left and right wrists

The Board has reviewed the record with respect to the CTS of 
both the right and left wrists, and observes that the most 
recent VA examinations found signs of sensory deficits on the 
palmar aspect of both hands, with the right greater than the 
left.  With regard to CTS of the right wrist, the veteran was 
found to have had limited dorsiflexion of the right wrist, 
evidenced by findings of movement to 25 degrees; flexion was 
limited to 50 degrees.  (See 38 C.F.R. § 4.71a Plate I for 
normal range of motion).  There was a finding of trace right 
hand weakness on grip strength and the palmar aspect of the 
right hand was positive to pinprick.  Furthermore NCV studies 
revealed only mild carpal tunnel syndrome on the right side, 
with comparative ulnar motor and sensory nerve studies were 
found to have been normal.  In light of the foregoing 
evidence, the local sensory impairment when coupled with 
complaints of pain and limited motion, the Board finds that 
the veteran's symptoms more nearly approximate the symptoms 
contemplated by the 30 percent evaluation for moderate 
impairment.  As to the left wrist, the Board notes that the 
fingertips of the left hand were positive to pin prick as 
well as finding sensory defects on the palmar aspect of the 
left hand.  Flexion was to 80 degrees and dorsiflexion was to 
45 degrees.  38 C.F.R. §4.124a, Diagnostic Code 8515 (1998).  
The Board is of the opinion that the above findings translate 
into mild incomplete paralysis and that thus a 10 percent 
rating is warranted.  

B.  Right Ulnar Nerve

With respect to the veteran's service-connected status-post 
right ulnar nerve release and transposition with scar, the 
Board recognizes the veteran's complaints of numbness and 
hypesthesia in the posterior area of the right elbow where 
the veteran's right ulnar nerve had been transposed.  It is 
noted that the veteran had normal range of motion of the 
right elbow and that the only complaint was pain on pressure.  
There is no showing of mild incomplete paralysis of the ulnar 
nerve and thus an increased rating under Diagnostic Code 8516 
is not warranted.  However, the Board notes that the veteran 
was found to have tenderness and pain on recent VA 
examination in the area of the right elbow posterior to the 
ulnar nerve translocation, in relation to his scar.  The 
Board finds that the symptomatology attributable to the scar 
is separate and distinct from the nerve injury, and thus, a 
separate compensable rating for a tender and painful scar of 
the right elbow is warranted.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994). 

IV.  38 C.F.R. § 3.321(b)(1)

The Board would point out that its decision is based upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§§ 4.10, 3.321(b)(1) (1998).  Although the veteran has argued 
that he has difficulty writing and engaging in repeated 
rotary motions as a result of his service-connected 
disabilities, there is no clinical evidence indicating that 
the veteran is not currently employed as a result of such 
disabilities or that such disabilities have interfered with 
his ability to obtain and or retain employment.  In addition, 
there is no evidence that the veteran's service-connected 
carpal tunnel syndrome of the right and left wrists and/or 
right ulnar nerve disability have necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that a remand for compliance with the 
procedures for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. §§ 4.10, 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased evaluation to 30percent for CTS of the right 
wrist is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.  

An increased evaluation to 10 percent for CTS of the left 
wrist is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds. 

A 10 percent evaluation for a right (major) ulnar nerve 
release with transposition and scar is denied.  

A separate rating for scars of the right elbow is granted, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


- 3 -


